Olivee, Presiding Judge:
These appeals to reappraisement have been submitted for decision upon tbe following stipulation of counsel for the parties hereto:
(1) That the merchandise, ladies’ and men’s overcoats, covered by the appeals enumerated above, and represented on the invoices by the items marked A and initialed CDG by examiner C. D. Gilroy consists of ladies’ and men’s overcoats imported from Great Britain.
(2) That the appraised values of the merchandise marked A included in these appeals, less any additions made by the importers under duress at the time of entry, represent the prices at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual'wholesale quantities and in the ordinary course of trade, for exportation to the United States, and represent the export value of such merchandise and that there were no higher foreign values at the time of exportation thereof.
(3) That the appeals are abandoned as to all merchandise not marked A, and these cases are submitted on the foregoing stipulation.
On tbe agreed facts I find tbe export value, as tbat value is defined in section 402 (d) of tbe Tariff Act of 1930, to be the proper basis for *576the determination of the value of the merchandise here involved, and that as to the ladies’ and men’s overcoats represented on the invoices by the items marked A and initialed CDG by examiner C. D. Gilroy, such values are the appraised values, less any additions made by the importer under duress at the time of entry.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed.
Judgment will be rendered accordingly.